     Case: 1:20-cv-04804 Document #: 31 Filed: 10/20/20 Page 1 of 3 PageID #:1076



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

VALENTINO ROSSI,                                         )
                                                         )   Case No.: 20-cv-4804
                                                         )
                                                         )   Judge Virginia M. Kendall
                Plaintiff,                               )
                                                         )
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED ON                               )
SCHEDULE A HERETO,                                       )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff VALENTINO
ROSSI, hereby dismisses with prejudice all causes of action in the complaint against the following
Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        17      ShenZhen Lianbotongshi Co., Ltd
        26      1314lwy
        30      ammos nxehemiah coltd
        33      centralstone
        36      Cinglingsie
        45      firstwise
        53      healthincenseltd
        55      huayushuhuayi
        68      mubowen
        87      songkay
        93      Tonghuistationery Store
        97      Where Home
        98      wisebeauty
        102     yilushunfeng
        111     Zhangyonghua123
        149     Ninehouse
    Case: 1:20-cv-04804 Document #: 31 Filed: 10/20/20 Page 2 of 3 PageID #:1077



        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: October 20, 2020                  By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  Valentino Rossi
    Case: 1:20-cv-04804 Document #: 31 Filed: 10/20/20 Page 3 of 3 PageID #:1078




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on October 20, 2020.

                                                          s/Michael A. Hierl
